 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCell-Crete Corporation and Fernando L. ChavesLaborers' Union Local 304, Laborers' InternationalUnion of North America, AFL-CIO and Fer-nando L. Chaves. Cases 32-CA-8361 and 32-CB-2418March 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn July 29, 1987, Administrative Law JudgeClifford H. Anderson issued the attached decision.The General Counsel filed exceptions and a sup-porting brief. The Respondent Union filed limitedcross-exceptions and a brief in support thereof andin opposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent LaborersLocal 304 did not violate Section 8(b)(1)(A) and(2) of the Act by seeking the termination of Charg-ing Party Fernando L. Chaves and therefore theRespondent Employer Cell-Crete did not violateSection 8(a)(3) of the Act by discharging Chavespursuant to such request. We disagree.Cell-Crete employs laborers, cement masons, anddrivers at construction jobsites in the San Francis-co Bay area of California. Its Hayward, Californiabusiness office in Alameda County covers workperformed in this area. The Respondent LaborersLocal 304 represents laborers employed in Alame-da County.At all relevant times Cell-Crete and LaborersLocal 304 operated under the terms of a collective-bargaining agreement between the Associated Gen-eral Contractors of California and the NorthernCalifornia District Council of Laborers. This con-tract contained an exclusive hiring hall arrange-ment requiring an employer to request employeesfrom the local union having work and area juris-diction. The local then furnished qualified work-In agreement with the judge, we find no merit in the RespondentUnion's exceptions urging deferral to the parties' contractual- grievance-arbitration machmery. Deferral is inappropriate because of the adversityof interests between the aggrieved employee Fernando Chaves and theRespondent Union which would be excepted to represent him. In addi-tion, there is no evidence that the Respondent Employer would representChaves' rights in lieu of the Umon. See Laborers Northern CaliforniaCouncil (Baker Co ), 275 NLRB 278, 287-288 (1985); and cases citedtheremen by written referral according to their place-ment on the out-of-work register. The labor agree-ment also permitted employers to request regis-trants by name for up to a 50-percent level of thejobsite work force, without regard for registrationorder. In addition, the labor agreement gave anylocal union discretion to permit an employer toexceed the 50-percent limit.Cell-Crete had obtained virtually all its laboreremployees by sending a written by-name dispatchrequest to Local 304. Local 304 honored each dis-patch request and did not enforce the contractualby-name request limit. Local 304 agents PeteMoreno and Julian Vega did complain to Cell-Crete's agents throughout the first 4 months of1986 that Cell-Crete was overusing the by-name re-quest procedure and they suggested that Cell-Creteshould be requesting unemployed applicants fromthe out-of-work register.A few employees were dispatched by other La-borers locals to Cell-Crete jobsites located in coun-ties within their jurisdiction. Local 304 RecordingSecretary Douglas Whitt testified that in his opin-ion full-time, multijob employees and AlamedaCounty jobsite employees are contractually re-quired to be dispatched to Cell-Crete throughLocal 304. The parties stipulated that no employeewho has worked for Cell-Crete has received morethan one referral from a union and that only oneunion local has been involved in dispatching eachemployee.In late February 19862 Chaves solicited employ-ment with Cell-Crete and was hired as a truckdriv-er at a Santa Clara County jobsite. Chaves was amember of Teamsters Local 70, which was not in-volved in the construction industry. Sometimeprior to April 23, 1986, Chaves twice visited theoffice of Teamsters Local 291, a construction in-dustry union, explained that he was employed byCell-Crete, and requested a transfer from Local 70.The requests were denied by Local 291 officialswho informed Chaves that Local 291 had men outof work and that he was supposed to use its hiringhall. Shortly thereafter these Teamsters officialschallenged Cell-Crete's right to employ Chaves be-cause he had not been properly dispatched throughLocal 291. They also generally denigrated Chavesas an employee. Cell-Crete's agents considered dis-charging Chaves but eventually agreed to retainhim as a laborer instead of a driver.Thereafter, Chaves telephoned Laborers Local304 to arrange for membership. Chaves told Whittthat he "wanted to join the union for Cell-Crete."According to Chaves' credited testimony, Whitt2 All dates are in 1986 unless otherwise stated.288 NLRB No. 32 CELL-CRETE CORP.263said, "Yeah, you can get in the union, but Cell-Crete's going to have to hire 500 people beforethey hire you," and hung up the phone. Chavesconveyed the message to Cell-Crete's productionmanager Victoria Cassady, who told him thatWhitt had informed Cell-Crete that the Laborerswould audit the Company's payroll records andfine them $500 per diem for each employee hired"off the street." Cassady prepared a by-name dis-patch request for Chaves to Laborers Local 270 inSanta Clara county. On April 22, Chaves therebyobtained a dispatch to a Santa Clara jobsite.Chaves became a member of Local 270 and there-after worked as a laborer in several counties in theSan Francisco Bay area.Even after Chaves joined Local 270 as a laborer,Teamsters Local 291 agents continued to complainabout Chaves' employment. Cassady credibly testi-fied that minutes after one such telephonic com-plaint, Local 304 official Whitt also phoned tochallenge the validity of Chaves' referral from theSanta Clara local and any employment arisingtherefrom.In July 1986 Chaves telephoned Local 304 Busi-ness Manager Peter Moreno to discuss an overtimeclaim against Cell-Crete. During their conversationChaves told Moreno that he was a member ofLocal 270 because Whitt had refused him member-ship in Local 304.In August 1986 Chaves became involved in an-other overtime dispute while working at a MannCounty jobsite. Chaves again discussed his disputewith Moreno, who promised to investigate. Laterthat day Whitt and another Local 304 representa-tive visited Cell-Crete's Hayward office. Whittspoke with several laborer unit employees who cre-dibly testified that Whitt challenged the validity ofChaves' employment, denigrated his character, andannounced his intention to cause Chaves' dis-charge. Whitt thereafter met with Cell-Crete repre-sentatives, resolved Chaves' wage dispute inChaves' favor, and obtained Chaves' discharge.3Although Whitt had opposed Chaves' efforts toobtain membership and a dispatch through Local304 in April, Local 304 had permitted three by-name request dispatches within a few months priorto that time. It also dispatched laborers to Cell-Crete pursuant to by-name dispatch requests on 30June and 8 December. Chaves is the only Cell-Whitt testified that in seeking Chaves discharge, he relied on subsec3B, par 4, of the collective-bargaining agreement which states that-The individual employer shall contact the appropriate hinng hall ofthe Local Union having work and area Jurisdiction for all men as heor it may from tune to time need, and the Local Union shall furnishto the individual employer the required number of qualified andcompetent workmen for the classifications needed by the individualemployer in accordance with the provisions of this Subsection 3B, ifsuch men are availableCrete laborer whose discharge has been requestedby Local 304 in opposition to a by-name requestprocedure.The judge accepted Whitt's interpretation thatthe contract generally required job dispatchingthrough Local 304's hiring hall based on Cell-Crete's home office in Alameda County, with onlytemporary out-of-county dispatches allowablethrough other locals with jobsite jurisdiction.Therefore, Chaves' Local 270 dispatch was validonly for his original Santa Clara County employ-ment. Chaves' subsequent employment after theEmployer's failure to obtain such a dispatchthrough Local 304 was a continuing violation ofthe agreement. The judge rejected the contention,however, that Cell-Crete was contractually re-quired to submit a written request to Local 304 fora by-name dispatch of Chaves. He found suchaction would have been futile in light of Whitt'sprior statements to Chaves and Cassady.The judge further found that Chaves was thefirst individual whose dispatch status was at issueunder Local 304's new determination to invoke the50-percent contractual restriction on by-name re-quests. He concluded that the Union permissiblyabandoned its discretionary past practice of acqui-escing in excessive by-name requests and asserted anew policy restricting Cell-Crete to the contractuallimit. Evidence that Local 304 had permitted threeby-name request dispatches within a few monthsprior to Whitt's refusal to dispatch Chaves and hadalso subsequently permitted one by-name dispatchon 30 June and another on 8 December wasdeemed insufficient to undermine the finding thatthe ,Union had in fact changed its policy and prac-tice. Finally, the judge rejected the General Coun-sel's contention that Local 304's actions towardChaves were based on arbitrary, invidious, orunfair reasons. While acknowledging Whitt's hostil-ity toward Chaves, the judge found the evidenceinsufficient to establish that such hostility resultedfrom reasons other than Chaves' and Cell-Crete'scircumvention of the hiring hall system. Thus, thejudge concluded that Local 304's request thatChaves be discharged and Cell-Crete's compliancewith that request were not improper.We disagree with the judge's analysis. We findthat the judge erroneously concluded that a changeactually took place in Local 304's referral policies.We find instead that its actions concerning Chavesconstituted a single arbitrary refusal to permitwork pursuant to the contractual by-name requestprocedure. Chaves was the only employee thatLocal 304 had refused to dispatch or had requestedCell-Crete to discharge based on the by-name re-quest limitation. By permitting additional by-name 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequests before and after Whitt had refused Chavesa dispatch, without utilizing any objective criteriato justify such disparate treatment, Local 304 dem-onstrated that it had not in fact revoked its consentto excessive requests by name.4Evidence of Local 304's inconsistent handling ofChaves' situation demonstrates there was no clearchange in dispatch procedures nor a legitimate jus-tification for Local 304's conduct in seeking his dis-charge. Although Whitt strongly opposed Chaves'April efforts to secure membership and dispatchthrough Local 304, he admitted that Chaves' dis-patch through Local 270 to the Santa Clara jobsitewas valid. Notwithstanding Whitt's view that anywork by Chaves at other jobsites had to be clearedby Local 304, it is obvious that the Local permitteda breach of this procedure while Chaves worked atseveral other Cell-Crete jobsites. Moreno, one ofthe Local 304 officials who had complained earlierin the year about Cell-Crete's by-name requests,knew in July about the circumstances of Chaves'employment yet apparently did nothing about it. Inlight of this conduct by Local 304's own agents,we conclude that Whitt's subsequent conduct in de-manding Chaves' discharge was palpably arbitrary.Alternatively, even if we were to accept thejudge's finding that Local 304 in fact changed itspolicy and practice of acquiescing in Cell-Crete'sexcessive by-name requests, we would fmd thatsuch arbitrary departure from established exclusivehiring hall procedures was violative of the Act. Aunion which operates an exclusive hiring hall mustrepresent all individuals seeking to utilize that hallin a fair and impartial manner.5 In this regard, theBoard has held that notwithstanding the absence ofspecific discriminatory intent, "any departure fromestablished exclusive hiring hall procedures whichresults in a denial of employment to an applicant. . . inherently encourages union membership,breaches the duty of fair representation owed to allhiring hall users, and violates Section 8(b)(1)(A)and (b)(2)," absent demonstration of a legitimatejustification.6 In addition, the failure to give timelynotice of a significant change in referral proceduresis a breach of a union's duty to represent job appli-cants fairly.7Applying the foregoing principles to this case,we note the absence of any evidence that Local304 ever notified Chaves or any other job applicant4 In this regard, we do not agree with the judge's rejection of theother by-name request referrals as too few to be significant.5 E g., Boilermakers Local 169 (Riley Stoker Corp.), 209 NLRB 140,149-150 (1974)6 Operating Engineers Local 406 (Ford Construction Corp.), 262 NLRB50, 51 (1982), enfd 701 F 2d 505 (5th Cm 1983), and see Plumbers Local392 (Kaiser Engineers), 252 NLRB 417 (1980)7 Operating Engineers Local 406, supra, 262 NLRB at 51, enfd. 701F.2d at 510.that it was departing from its practice of allowingspecific by-name requests in excess of the 50-per-cent limitation. The failure to give notice of such achange about a development critical to potentialemployment constituted a breach of Local 304'sduty to represent Chaves fairly.Local 304 has also not established that an alter-ation of the established hiring and dispatch proce-dures was legitimately necessary to the effectiveperformance of its representative function. Not-withstanding the apparent existence of numeroushiring hall registrants, the record establishes thatLocal 304 continued to sign by-name dispatches forCell-Crete before and after its refusal to dispatchChaves. Moreover, if Local 304's change wasindeed designed or intended to benefit its member-ship as a whole, it is reasonable to assume that itwould have given timely notice of its new hiringand dispatch procedures to all hiring hall regis-trants. As previously noted, the evidence indicatedthat it gave no notice.Based on the foregoing, we conclude that Re-spondent Local 304 violated Section 8(b)(1)(A) and(2) of the Act by demanding Chaves' discharge.We further find that Respondent Cell-Crete violat-ed Section 8(a)(3) and (1) by discharging Chavespursuant to Local 304's demand.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 4."3.Respondent Union violated Section8(b)(1)(A) and (2) of the Act when it requested thedischarge of Fernando L. Chaves in August 1986."4.Respondent Employer violated Section8(a)(3) and (1) of the Act by discharging FernandoL. Chaves pursuant to the Respondent Union'sdemand in August 1986."THE REMEDYHaving found that the Respondent Employerand the Respondent Union have engaged in certainunfair labor practices, we shall order them to ceaseand desist and to take certain affirmative action toeffectuate the policies of the Act.5Having found that the Respondent EmployerCell-Crete unlawfully discharged and failed to rein-state Fernando L. Chaves, we shall order the Re-, spondent Employer to offer Chaves immediate and8 The General Counsel has requested that the Order include a visita-tonal clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondents under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order. Under the circumstances of this case, we find it unneces-sary to include such a clause Accordingly, we deny the General Coun-sel's request See Cherokee Marine Terminal, 287 NLRB 1080 (1988). CELL-CRETE CORP.265full reinstatement to his former position or, if thatposition is no longer in existence, to a substantiallyequivalent one, without prejudice to his seniorityor other rights and privileges.Having found that the Respondent Union Labor-ers Local 304 unlawfully caused Cell-Crete to dis-charge Fernando L. Chaves, we shall order theRespondent Union to notify Chaves and Cell-Cretein writing that it has no objection to the employ-ment of Chaves by Cell-Crete.The Respondents shall be ordered jointly andseverally to make Chaves whole for any loss ofearnings resulting from his unlawful discharge. TheRespondents shall also be ordered to preserve and,on request, make available to the Board or itsagents any and all records necessary to analyze theamount of backpay due. In the case of the Re-spondent Union, its backpay liability shall termi-nate 5 days after it notifies the Respondent Em-ployer and Chaves that it has no objection toChaves' employment and, in the case of the Re-spondent Employer, its backpay liability shall ter-minate on the date that Chaves is offered employ-ment. The amount of backpay shall be computed] inthe manner set forth in E W. Woolworth Co., 90NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in New Horizons forthe Retarded,9 and accrued to the date of payment,minus tax withholdings required by law.ORDERThe National Labor Relations Board orders that:A. Respondent Cell-Crete Corporation, Hay-ward, California, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Discharging or otherwise discriminatingagainst employees to encourage membership in La-borers Union Local 304, or any other labor organi-zation in violation of Section 8(a)(3) and (1) of theAct.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Jointly and severally with the RespondentUnion, make whole with interest, Fernando L.Chaves for any loss of earnings he may have suf-9 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. • 6621. Interest onamounts accrued prior to January 1, 1917 (the effective date of the 1986amendment to 26 U.S.C. • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977)fered by reason of the discrimination against him,in the manner set forth in the remedy section ofthis Decision and Order.(b)Offer employment to Fernando L. Chaves inthe job he held prior to the unlawful conduct di-rected against him or, if that job no longer exists,in a substantially equivalent position.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its place of business in Hayward,California, and all other places where it customari-ly posts notices to employees, copies of the at-tached notice marked "Appendix A."" Copies ofthe notice, on forms provided by the Regional Di-rector for Region 32, after being signed by Re-spondent Cell-Crete's authorized representative,shall be posted by Respondent Cell-Crete immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by RespondentCell-Crete to ensure that the notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Cell-Crete has taken to comply.B. Respondent Laborers' Union Local 304, La-borers' International Union of North America,AFL-CIO, Alameda County, California, its offi-cers, agents, and representatives, shall1. Cease and desist from(a)Causing or attempting to cause Cell-CreteCorporation or any other employer to discharge orotherwise discriminate against employees in viola-tion of Section 8(a)(3) and (1) of the Act.(b)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Jointly and severally with Cell-Crete Corpo-ration, make whole, with interest, Fernando L.Chaves for any loss of earnings which he may havesuffered by reason of the unlawful discriminationagainst him in the manner set forth in the remedysection of this Decision and Order./0 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all seniority lists, attendance records, orrecords showing starting times, job assignments,and hours worked, and all other records necessaryfor the determination of the amount of backpaydue under the terms of this Order.(c)Notify Fernando L. Chaves and Cell-Crete,in writing, that it has no objection to Chaves' em-ployment by Cell-Crete and that he may have fulluse of the Union's hiring hall facilities without dis-crimination in connection with referrals for em-ployment.(d)Post at its business office in Alameda County,California, and any other location where it custom-arily posts notices to members, copies of the at-tached notice marked "Appendix B."11 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 32, after being signed by an au-thorized representative of Respondent Union, shallbe posted by Respondent Union immediately uponreceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by Respondent Union toensure that the notices are not altered, defaced, orcovered by any other material.(e)Forward signed copies of the notice to theRegional Director for posting by Cell-Crete at alllocations where notices to employees are customar-ily posted.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order, whatsteps have been taken to comply." See fn lb supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against employees unlawfully to encouragemembership in Laborers' Union Local 304, Labor-ers' International Union of North America, AFL-CIO or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, jointly and severally with Laborers'Union Local 304, make whole, with interest, Fer-nando L. Chaves for any loss of earnings sufferedas a result of the discrimination against him.CELL-CRETE CORPORATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause discrim-ination against Fernando L. Chaves or any otherapplicants by Cell-Crete Corp., in violation of Sec-tion 8(a)(3) and (1) of the Act.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL, jointly and severally with Cell-CreteCorp., make whole Fernando L. Chaves for anyloss of earnings he may have suffered by reason ofour discrimination against him on August 22, 1986,with interest.WE WILL notify Fernando L. Chaves and Cell-Crete Corp., in writing, that we have no objectionto Fernando L. Chaves' employment as a laborer,and that he may have full use of the hiring hall fa-cilities without discrimination in connection withreferrals for employment.LABORERS' UNION LOCAL 304, LA-BORERS' INTERNATIONAL UNION OFNORTH AMERICA, AFL-CIODouglas Gallop, Esq., for the General Counsel.Michael .1. Berg, Esq., of San Francisco, California, forthe Employer.Victor .L Van Bourg and David Rosenfeld, Esqs. (VanBourg, Weinberg, Roger & Rosenfeld), of San Francisco,California, for the Union.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard these consolidated cases in trial on 8 and 16 Janu-ary 1987. The cases arose as follows. On 8 September1986, Fernando L. Chaves filed a charge docketed asCase 32-CA-8361 against Cell-Crete Corporation (Re-spondent Employer or the Employer) and a secondcharge on that same day docketed as Case 32-CB-2418against Laborers' Union Local 304, Laborers' Interns: CELL-CRETE CORP.267tional Utuon of North America, AFL-CIO (RespondentUnion, the Union or Local 304). On 31 October 1986 theRegional Director for Region 32 of the National LaborRelations Board issued an order consolidating cases, con-solidated complaint, and notice of hearing regarding thetwo charges.The consolidated complaint alleges that the Unionover the period mid-April through 22 August 1986 de-manded that the Employer discharge employee Fernan-do L. Chaves and that on 22 August 1986 the Employerdid so. The complaint alleges through these acts andconduct the Union violated Section 8(b)(1)(A) and (2) ofthe Act and the Employer violated Section 8(a)(1) and(3) of the Act. The Employer and the Union filed an-swers denying that they have in any way violated theNational Labor Relations Act.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine, and cross-examine witnesses, to argue orally, andto file posthearing briefs. On the entire record, includinga brief from the General Counsel and oral agrumentfrom the Employer and the Union, and from my obser-vation of the witnesses and their demeanor, I make thefollowinglFINDINGS OF FACTI. JURISDICTIONAt all times material, Respondent Employer has been aCalifornia corporation with an office and place of busi-ness in Hayward, California, where it has been engagedin the nonretail sale and installation of cement roofdecks, sound installation materials, and floors. At rele-vant times on an annual basis, Respondent Employer inthe conduct of its business operations sold and shippedgoods and provided services valued in excess of $50,000directly to customers located outside the State of Califor-nia. Accordingly, Respondent Employer is, and has beenat all times material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. LABOR ORGANIZATIONRespondent Union is now, and has been at all timesmaterial, a labor organization within the meaning of Sec-tion 2(5) of the Act.III, THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent Union is a constituent local union of theLaborers' International Union of North America, AFL-CIO. It represents employees employed in AlamedaCounty, California. At relevant times, the following indi-viduals were agents of Respondent Union:1 The preponderance of evidence introduced at the hearing was un-challenged. When not otherwise noted the findings are based on thepleadmgs, stipulations of counsel, or ci edible unchallenged documentaryand testimonial evidence.Pete MorenoBusiness ManagerJulian VegaSecretary-TreasurerDouglas WhittRecording SecretaryRespondent Employer is engaged in the constructionindustry in the State of California and other States. Atrelevant times the following individuals were agents ofthe Employer at its Hayward, California operations:Louis C. G FisherPresidentWayne WilburnOperations ManagerVictoria CassadyProduction Manager untilJune 1986Tim Shea Salesman and OperationsManager during and afterJune 1986Richard JackForemanRespondent Employer employs persons in various con-struction trades in the greater bay area including labor-ers, cement masons, and teamsters. Respondent Employ-er has been signatory to memorandum agreements adopt-ing multiemployer contracts with various trade unionsincluding the Northern California District Council of La-borers (District Council), one of whose constituent mem-bers is Respondent Union. The most recent collective-bargaining agreement between the Employer and theDistrict Council expired by its terms on 15 June 1986.The parties at all relevant times were operating underthe terms of that agreement.The agreement recognizes the District Council and itsconstituent locals as representatives of Respondent Em-ployer's laborers. The contract has a union-securityclause and provides for a union operated hiring hall. Theagreement's hiring hall provisions state, in part:Section 3•Employment and DischargeB. Employment(1) The Union or Local Union shall maintainopen and non-discriminatory hiring halls for the useof workmen desiring employment on work coveredby this Agreement and such workmen shall be enti-tled to use such hiring halls. It is mutually agreedby the Employer and the Union to fully complywith all of the provisions of Title 7 of the CivilRights Act of 1964, Presidential Executive Order#11246, and California Fair Employment PracticesSection [sic], to the end that no person shall, on thegrounds of sex, race, color, or national origin, beexcluded from participation in, be denied the bene-fits of, or be otherwise subjected to discriminationby not having full access to the contents of Section3 of this Agreement.. ...(4) The individual employer shall contact the ap-propriate hiring hall of the Local Union havingwork and area jurisdiction for all men as he or itmay from time to time need, and the Local Unionshall furnish to the individual employer the requirednumber of qualified and competent workmen forthe classfications needed by the individual employer 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin accordance with the provisions of this Subsection3B, if such men are available.. ...(6) The appropriate hiring hall of the LocalUnion of the Union having work and area jurisdic-tion, will furnish in accordance with the request ofthe individual employer such qualified and compe-tent workmen of the classifications needed fromamong those entered on said lists to the individualemployer by use of a written referral . . .Persons shall be referred in the order in whichthey are registered, if their registration indicatesthat they are qualified for and desirous of takingsuch referral unless they are not available for refer-ral, subject to the following conditions:First, (a) notwithstanding any other provision ofthis Agreement, the individual employer may re-quest a person by name, out of order, and suchperson must be dispatched if such person is regis-tered on the out-of-work list and if such person wasemployed previously by such individual employeror member of a joint venture within three yearsprior to such request within the territorial jurisdic-tion of the appropnate Local Union of the Union.(b)In addition to requests permitted by the pro-vision of Subsection 6(a), the individual employermay request any person registered on the out-of-work list out of order for any reason; provided,however, that at no time shall any job contain morethan 50% of persons requested under Subsection6(b).(c)Any Local Union may, at its option, permit apercentage of individual requests greater than 50%on any job. Such permission shall not be deemed aviolation of this Agreement.(d)No persons shall be dispatched pursuant tothe provisions of Subsections 6(a), 6(b), or 6(c) ofthis section unless the individual employer request isin writing, dated, is signed by an appropriate man-agement representative, specifies whether theperson is a rehire and names the job for whichrehire is requested.B. The Contractual Dispatch Procedures and Practicesof Parties1. Documentary evidenceDispatch records introduced into evidence for theperiod 1983 to the events in question concerning Chavesindicated the following. The Employer made general re-quests of Local 304 for laborers on only four or five oc-casions. In each instance the Employer determined thereferred applicant was unsatisfactory and on no occasionwas the referred individual hired. With the exception ofrequests made of other District Council locals, discussedinfra, the Employer obtained all its laborer employees bysending a by-name dispatch request on company station-ery to Local 304.2 With a single exception, each of these2 These dispatch requests generally stated, albeit sometimes untruthful-ly, that the named applicant had immediately become or was soon tobecome a laborer employee of the Employerdispatch requests signed by the Employer's agents identi-fied the "job" to which the applicant was to be dis-patched as located at the Employer's main office in Hay-ward, California. In every instance, Local 304 honoredthe dispatch request and issued a dispatch to the request-ed individual. Thus, at least until the events at issue, theUnion had not enforced the by-name request limits con-tained in the contract.3A few employees were dispatched by other DistrictCouncil locals. One dispatch was obtained from LaborersLocal 270 located in Santa Clara County for an individ-ual to be sent to a Santa Clara County jobsite in 1983.Two individuals were dispatched by Local 326, a SolanoCoUnty Local, to a jobsite within that county in May19,86. It is not clear if these were general or name re-quest dispatches. Fisher testified the Solano County dis-patches were required by the Employer's contract withthe jobsite general contractor.In addition to the documentary evidence of dispatchesdescribed above, the parties stipulated that the parties'records indicated that no employee had received morethan one referral and, consistently, only one local unionhad been involved in dispatching each employee. Fur-then Chaves testified without contradiction that to hisknowledge, during his employment with the Employer,all other employees in the Employer's laborers' bargain-ing unit were members of Local 304.2. Testimony concerning dispatch practicesWhitt testified at great length regarding his interpreta-tion of contract dispatch procedures as they applied tothe Employer. He took the position, and represented thatLocal 304 acted consistently with his position, that all re-quests for job dispatches by the Employer were requiredto go to Local 304 for: (1) Alameda County work and(2) for all job applicants who would be based at the Hay-ward office, i.e., hired as full-time multijob rather thansingle jobsite employees. Whitt stated that Local 304'sjurisdiction did not extend to jobsites outside of AlamedaCounty. Therefore work at those out-of-county jobsiteswas not of concern to him save that, he insisted, dis-patches to those jobsites by other local unions did notentitle those job applicants who became employees onthose jobsites to transfer their employment to AlamedaCounty sites without obtaining a new dispatch fromLocal 304. Thus, under Whitt's interpretation, the con-tract in practice required full-time employees and Alame-da County jobsite employees to be dispatched throughLocal 304's offices. Only those employees who were towork exclusively at a jobsite or jobsites outside AlamedaCounty were exempt from this obligation under the con-3 There was uncontradicted evidence that the Union eventually formedan intention to enforce the contract limits and informed the Employer ofthis intention. Local 304's agent, Moreno, commencing about January1986, and continuing through April 1986, complained to the Employer'sagents that the Employer was overusing the by-name request proceduresand that, because the Union had unemployed registrants on the out-of-work list, the out-of-work list should be utilized by the Employer. JulianVega complained to Cassady on several occasions of the number ofpeople on the Union's out-of-work list and asserted that the Employershould be requesting applicants from the out-of-work list rather thanusing the by-name request procedure CELL-CRETE CORP.269tract. Implicit in the testimony of Whitt was the propoSi-tion that laborer employees of the Employer working atjobsites outside Alameda County would be regarded asproperly dispatched and employed under the contract ifdispatched by Local 304 because the Employer's mainfacility or yard was located in Alameda County. There issome evidence in the record that laborer locals outsideAlameda County did not challenge laborer employees ofthe Employer working outside of Alameda County basedon an original Local 304 dispatch.C. The Events Concerning ChavesThe Employer employs truckdrivers under a coll&-tive-bargaining agreement or agreements with the Inter-national Brotherhood of Teamsters and certain of itsconstituent local unions including Local 291 whose juris-diction includes Santa Clara County, California. Presum-ably the relevant agreement contains an exclusive hiringhall provision. In late February 1986, Fernando L.Chaves had occasion to learn of a possible job opportuni-ty with the Employer at a jobste in Santa Clara County.Consequently, Chaves visited the Employer and solicitedemployment as a truckdriver. Chaves was interviewedby Production Manager Victoria Cassady, who askedChaves if he "was in the Union." Chaves at the time wasa member of a Teamsters local not involved in the con-struction industry, Local 70. Chaves presented his dueicard to Ca ssady and was hired to commence work thefollowing day. Sometime before 23 April 1983, Chaveswent to the office of Teamsters Local 291 and spokewith Richard Durossette, an official of Local 291.Chaves informed the official that he was an employee ofCell-Crete Corporation and wished to transfer fromLocal 70 to Local 291. Durossette said, in Chaves' testi-mony, "Cell-Crete. What the hell's Cell-Crete doing, youknow, hiring a man you know. You guys are supposed touse . . . you're supposed to use my hiring hall." Chavesleft without obtaining a transfer. A few days laterChaves visited Steven Marenkovich, a Local 291 officialwho had previously been a business agent with Local 70.Chaves informed Marenkovich he wished to transfer intoLocal 291. Marenkovich declined his request telling himhe had "men here out-of-work."Although he failed in transferring Teamsters locals,Chaves continued his employment with the Employer atthe Santa Clara County jobsite as a truckdriver, appar-ently also doing laborer's work. Soon thereafter Duros-sette initially, and later accompanied by Marenkovich,went to the Employer's facility, and (1) challenged theEmployer's right to employ Chaves when he had notbeen properly dispatched through Local 291, (2) assertedthat Local 291 would not allow Chaves to transfer intoLocal 291 under the circums Lances presented, and (3)generally denegrated Chaves as an employee.The Employer's agents, evidently acting on the com-plaints from the Teamsters representatives, considereddischarging Chaves but, holding the view that he was agood worker, determined first to offer him employmentas a laborer. Chaves was told by the Employer's agents,including Cassady, that he could not work in the Team-sters' bargaining unit but, if he would agree to become alaborer, he could be retained. Chaves agreed.The evidence regarding Chaves' contacts with Local304 at this point is somewhat confused. Cassady testifiedthat she did not prepare the by-name request letter theEmployer had uniformly used up to this time to obtain aby-name dispatch from Local 304. Rather, she testifiedthat Chaves volunteered to go to Local 304 and arrangefor membership.4 Chaves testified that he telephonedLocal 304 and spoke with Whitt:I told him my name, told him I wanted to join theunion for Cell-Crete. He said•he started yelling,said he had 500 people down here without work.He said, "Yeah, you can get in the union, but Cell-Crete's going to have to hire 500 people before theyhire you. I told the man•I go, I've already beenworking for a month or two, and tried to talk tohim. He hung up the phone and that was that."5Chaves testified he reported the substance of this tele-phone call to Cassady.6 At that point Cassady offeredChaves a transfer with the Company to Los Angeles,which offer Chaves declined. Chaves then suggested thathe join Laborers Local 270 in Santa Clara County andby that means continue working for the Employer. Cas-sady agreed and prepared a by-name dispatch request toLocal 270. About 22 April Chaves presented the dis-patch request to Laborers Local 270 and obtained a dis-patch to a then-current Santa Clara jobsite. He paid hismembership fees and dues to Local 270 and maintainedhis membership at all relevant times thereafter. Afterbeing dispatched by Local 270, Chaves worked initiallyat the Santa Clara site and thereafter in seven or eight ofthe counties in the greater San Francisco Bay Area as alaborer being paid the laborers' contract rate.Cassady testified that even after Chaves joined Local270, Teamsters Local 291 agents continued to complainabout Chaves' employment at the Santa Clara jobsite.Cassady testified that Durossette telephoned her on atleast one occasion and asked her why Chaves was stillbeing employed. Cassady responded, in her testimony,that Chaves was in fact "in a union," at which point shetransferred the call on to other officials of the Employer.She testified that a few minutes later Whitt called com-plaining that the Employer was employing somebody notin Local 304. Cassady responded to Whitt that Chaveswas in Laborers Local 270. Whitt challenged the validityof a referral by the Santa Clara local. At this point Cas-4 It was clear that by this tune Moreno and Vega had been complain-ing to Cassady regarding the Employer's overuse of the by-name requestprocess. See fn. 2 infra.5 Whitt denied ever having such a conversation with Chaves. I creditChaves both on demeanor and on the belief that he would not fabricatesuch a conversation Whitt, who did not know Chaves at the time, maysimply have forgotten the call6 Chaves further testified that Cassady told him in this conversationthat she had also had a conversation with Whitt in which Whitt had toldher that Cell-Crete "could not hire anyone off the street and that Labor-ers were going to audit the company's payroll records and fine them$500 per day for each day [Chaves] worked there" Although Cassadydid not corroborate this testimony in all its circumstances, I credit it.Again. Chaves would not likely misrecall such a conversation. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsady transferred Whitt's call to other officials of the Em-ployer.7 These other individuals did not testify.Matters continued without further event until July1986. At that time Chaves telephoned Moreno to discussan overtime claim against Cell-Crete. During the courseof this conversation Chaves told Moreno that he was amember of Local 270 rather than Local 304. WhenMoreno asked him why this was so, Chaves respondedthat it was because Whitt had refused to allow him tojoin Local 304. Moreno, in Chaves' testimony, askedwhy this had happened and Chaves replied that he didnot know and the conversation turned to other matters.8Again in August 1986, Chaves became involved in awage dispute with the Employer concerning work at aMann County jobsite. On 22 August 1986 Chaves, ac-companied by fellow employee Richard Jack, went toLocal 304's offices. Moreno was not there but an officeemployee reached him by telephone and Chaves spokewith him. Chaves related his wage dispute to Morenoand Moreno said he would investigate the matter andcontact Chaves later that day. Later in the day Whitt ar-rived at the Employer's facility in Hayward with anotherLocal 304 representative. Whitt initially spoke to severalof the Employer's laborer unit employees includingRichard Jack and Jack Franklin Apparently in a bellig-erent mood, Whitt queried these individuals regardingtheir union membership, challenged the validity ofChaves' employment status, attacked Chaves' personalcharacter, and announced his intention to cause Chaves'discharge. Whitt, in Franklin's memory, related thatChaves had attempted to obtain a dispatch throughLocal 304 months before and, when thwarted, turned toLocal 270 and obtained an improper dispatch.8Whitt thereafter met with agents of management andresolved the Chaves grievance in Chaves' favor. Whittcomplained again of the impropriety of the Employer'smeans of obtaining the Local 270 dispatch regardingChaves and, through those complaints as admitted in theanswer, sought and obtained Chaves' discharge."Chaves has not been employed by the Employer sincenor has the Union changed its position that Chaves wasimproperly employed by the Employer in August as a la-borer.D. Analysis and Conclusions1. Issues and positions of the partiesIt is undisputed that the Union sought the discharge ofChaves, and the Employer, acquiescing in that request,discharged Chaves. Respondents argue initially that theentire matter should be deferred to arbitration, a positionopposed by the General Counsel. The Union and theEmployer further assert that the discharge was proper7 There is a dispute regarding the timing of this conversation and whoinitiated the call. It is clear, however, and I find, that Whitt challengedthe validity of a referral from Local 270 and any employment arising outof itMoreno did not testify Chaves' version is credited.9 Whitt demed he made the statements attributed to him I credit theemployees involved pnmanly on demeanor grounds.10 Chaves later learned from Employer's agents that the Union hadchallenged the propnety of his initial dispatch as a laborer for the Em-ployer.because, as of the time of the discharge, Chaves was em-ployed as a laborer in counties other than' Santa Claraand therefore his initial dispatch was obtained in viola-tion of the contract. The General Counsel challenges thislatter defense with a number of arguments. First, theGeneral Counsel argues that the contract on its face orby interpretation and practice allows an employee oncedispatched to a job by any District Council local underthe collective-bargaining agreement to continue his em-ployment relationship in any bay area county withoutbeing redispatched. Thus, the General Counsel directlychallenges the contractual defense of Respondent.Second, the General Counsel argues that, even if thecontract either facially or through practice did not allowChaves' Santa Clara dispatch to justify continued em-ployment in other counties, including Local 304's juris-diction, Respondents' contract argument was not in factthe true motive for Local 304's efforts to cause Chaves'termination. Rather, the General Counsel asserts thatLocal 304's true motivation was the apparent, althoughless than fully defined, "troublemaker" status of Chaveswhile a member of Local 70 of the Teamsters. The Gen-eral Counsel argues such "troublemaker" status is an ar-bitrary, invidious, and illegal basis for discriminationagainst Chaves.It is appropriate to discuss these issues seriatim.2. The issue of deferralRespondents assert the following contract clauses as abasis for deferring the instant action to arbitration:(17)Any person aggrieved by the operation ofthe hiring hall shall submit his grievance to the per-manent hiring hall neutral arbitrator provided thatsuch submission is made in writing stating the rea-sons for the grievance, within ten (10) working daysafter the occurrence of the grievance. The Arbitra-tor shall have full power to adjust the grievance,and his decision thereon shall be final and bindingupon the person submitting the grievance and allparties hereto. Forms for the submission of any suchgrievance shall be available at all times in the officeof the Union in each Local Union.(18)The permanent hiring hall neutral arbitratorshall be Adolph Koven and notices required by thisSection shall be mailed or delivered to 304 Green-wich Street, San Francisco, California 94133. Thedate of postmark and/or date of delivery of thegrievance, whichever is later, shall toll the runningof the ten (10) day period. The cost of arbitrationshall be borne equally by the Employer and Unionregardless of who the Local Union or individualemployer is.Respondents expressly waived any right to assert thetime limitations in the contractual provisions as a bar to aclaim filed by the Charging Party regarding the mattersunderlying the instant action.Counsel for Respondent Union in his oral argumentfrankly acknowledged the Board's refusal to date todefer to arbitration when the interest of the ChargingParty differs from the parties to the contract. See, e.g., CELL-CRETE CORP.271'1-Iron Workers Local 433 (AGC)— 228 NLRB 420 (1977);Iron Workers Local 118 (Bostrom-Bergen), 219 NLRB 467(1975); Electrical Workers IBEW Local 67,5 (S & M Elec-tric), 223 NLRB 1449 (1977). Although acknowledgingthe existence of those cases, counsel argued that the in-stant case "presents the best case for deferral in a hiringhall referral situation that can exist." Thus, counsel forthe Union argued that the contract creates independentrights of action in users of the hiring hall and furtherprovides a convenient means of initiating that procedure.Counsel argues that the contract provides an arbitratorwith as much independence and continuity of serviceduring the life of the contract as can be arrangedthrough contractual agreement. Thus, argues counsel,any inherent disharmony of the positions of the Employ-er and the Union as opposed to a person allegedly ag-grieved under the hiring hall system is minimized and theopportunity for fairdecision by an independent arbitratoris maximized. The General Counsel opposes the deferralrelying primarily on the Board cases cited supra.The simple answer to Respondents' motion to defer isthat the Board cases cited are determinative of the ques-tion unless and until the Board modifies its position.Without challenging counsel for Respondent Union'scharacterization of the contract as the "purest" contrac-tual procedure for justifying deferral of a claim broughtby a hiring hall user against both the Employer and theUnion, it remains clear that the Board regards the con-flict between the positions of the parties to the contract,who pay the arbitrator, and the Charging Party as fatalto deferral. If Respondents seek to obtain a change inBoard law in this area, they must take their arguments tothe Board itself. An administrative law judge is bound toapply, not modify, Board law.3. Was the discharge of Chaves justified by thecontract?En deciding whether a union and an employer violateSection 8(b)(2) and Section 8(a)(3) of the Act by causingthe discharge of an employee, the threshold issue is thepropriety of the union's discharge demand.As the General Counsel has shown in an eloquentmarshaling of the authorities on brief, a union that seeksthe discharge of an employee for violation of hiring hallregulations starts in a hole. The Supreme Court has heldthat a union may request that an employee hired in viola-tion of valid hiring hall procedures be discharged. Team-sters Local 357 v. NLRB, 365 U.S. 677 (1961). The Boardhas held, however, that a union's power in operating ahiring hall is so great that any union action preventingan employer's hire or causing the termination of an em-ployee is presumed to violate the Act. Operating Engi-neers Local 18 (Murphy), 204 NLRB 681 (1973). See alsoIron Workers Local 433 (AGC), 228 NLRB 1420 (1977),enfd. 600 F.2d 770 (9th Cir. 1979); Carpenters Local 25(Mocon Corp.), 270 NLRB 623, 630 (1984 enfd. 769F.2d 574 (9th Cir. 1985). Thus, in this case the burden ofproof in justifying their conduct is explicitly on Re-spondents. In this sense no presumption of innocenceexists in the hiring hall discharge context.Here the relevant question presented is whether thecontract language, quoted supra, and the evidence relat-ing to the Union's dispatch procedures and practices aresufficient to constitute a justification for the Union's re-quest that Chaves be terminated. The initial contractissue to be resolved is whether a dispatch by a laborers'local in a county other than the home base county of theemployer, i.e., Local 304, is sufficient to allow generalemployment in all the counties covered by the contract.Considering the contract, the testimony of both theEmployer's and Union's agents regarding the actual op-eration of the hiring hall, as well as the documents intro-duced that record previous dispatches under the con-tract, I find that Respondents have met their burden ofproof in showing that the contract has been applied, ex-cepting the Chaves' incident, so that a dispatch from theSanta Clara local1' was valid only for the period of timethe dispatched employee was working at a Santa Clarajobsite. The contract is not sufficiently clear on its faceto require this interpretation nor is it in any way incon-sistent with such an interpretation. I discern nothing inthis interpretation inconsistent with the realities of multi-county construction nor inimical to the Board's deci-sional law.Thus, I find that the contract has been interpreted torequire general job dispatching to occur at the employ-er's home base local with only temporary out-of-home-county jobsite staffing occurring through other localswith jurisdiction over the particular jobsite involved. Ifind no significant evidence in the record to suggest thatthis has not been the practice of the Employer and Local304 or, for that matter, other laborers' local under thecontract during relevant periods. Thus, Chaves testifiedwithout contradiction that all laborer unit employees ofthe Employer, saving only himself, were members ofLocal 304. The parties stipulated that no laborer unit em-ployee of the Employer had received more than a singlejob dispatch. Whitt testified without contradiction thathe believed Chaves was the first individual who hadsought to parlay an out-of-county jobsite dispatch intopermanent multicourity jobsite employment with the Em-ployer. Although the dispatch records do reveal a fewout-of-county laborers' local union jobsite dispatches,there was no evidence offered to suggest that those job-site dispatches were for other than specific jobsite workof limited duration and that those individuals employed• under those dispatches did not terminate their employ-ment at the conclusion of that jobsite work. It is alsoclear from at least some of the dispatches in evidencethat, when the Employer undertook dispatch requeststhrough Local 304, the individuals were dispatched tofull-time employment rather than to temporary or jobsiteemployment and that they were carried on the Employ-er's personnel records as permanent employees and sentfrom jobsite to jobsite without concern for the jobsite'sgeographic location in one county or another. Further,there is some record evidence to suggest that laborers'locals outside of the Alameda County jurisdiction ofLocal 304 recognized and respected this procedure." I do not find, nor do I believe Respondents contend, that the SantaClara local dispatch was invalid for Santa Clara County work 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGiven the above, it is clear that Chaves' Local 270 dis-patch was valid only for his original Santa Clara Countyemployment. It is also clear and I find that the contractas interpreted and applied by the Employer and theUnion required that Chaves be dispatched by Local 304when his Santa Clara County employment ended as acondition precedent to Chaves' employment in othercounties. The Employer's failure to obtain such a dis-patch was a violation of the agreement. Chaves' employ-ment thereafter was a continuing violation of the agree-ment.The second thrust of the General Counsel's attack onRespondents' contract defense goes, not to the contract'sdispatch procedures nor to the validity of Chaves' Local270 dispatch in justifying his continued employment but,rather, to the Union's apparently consistent past practiceof allowing the Employer to employ essentially any indi-vidual it desired as a laborer under any circumstancessimply by the means of a by-name request for the dis-patch of that individual." Thus, the General Counselargues that, because the Union's consistent practice hadbeen to dispatch anyone the Employer wanted untilChaves, it lost the right to insist on Chaves being dis-patched through its hall."The record is clear that, until the Chaves events, theEmployer had in essence ignored the restrictions of thehiring hall provisions by utilizing the technique of re-questing individuals by name through Local 304 in virtu-ally all instances. Although there is some evidence that afew nonspecific requests were made by the Employer-since 1983, none of the individuals dispatched pursuantto such requests had been hired. The General Counselemphasizes the Union had, until the Chaves matter, nopractice of asserting the 50-percent restriction quoted`supra. Respondent Union admits that it was only whenthe Chaves events came to pass that the Union sought tospecifically assert its right to limit the Employer's by-name request of laborers.There is other record evidence, however, that theUnion beginning in early 1986 was becoming dissatisfiedwith the Employer's exclusive utilization of by-name re-quest hiring. Indeed, Respondent Union's agents, Whittand Moreno, were each increasingly opposed to the Em-ployer's excessive use of by-name requests when theUnion's out-of-work list contained numerous individualswho were seeking dispatch." These union protestationstook on increasing vigor and reached a peak coincidentwith the Employer's efforts to transfer Chaves to laborerstatus. Based on this evidence, I find that Chaves was thefirst individual whose dispatch status was at issue underthe Union's new determination to invoke the contract'srestrictions on by-name request hiring.12 Because the contract allows the Union to acquiesce in an employer'srequest of named individuals in excess of 50 percent, the General Counseldoes not contend that the parties violated the contract's terms.13 The General Counsel's argument that the Union's asserted reasonsfor opposing Chaves were mere pretext offered to cloak other, impermis-sible, motivations is discussed infra,14 By-name requests presumably do not draw from the out-of-work listor, at the very least, do not take applicants in the order of priority setforth in the contract.Given these preliminary findings, the question remain-ing is whether the Union could abandon its previous ac-quiescence in the Employer's hiring practices and, in thecase of Chaves; for the first time assert the letter of thecontract to restrict by-name dispatch requests."Without dealing with the question of an arbitrary orinvidious reason for the assertion, a matter to be dis-cussed infra, I find that it is permissible for a union toabandon a past practice of acquiescing in an employer'sexcessive by-name requests and to assert the more re-strictive provisions of the contract. I find that such achange to a more restrictive view is not per se an unrea-sonable or arbitrary action even when, inevitably, it op-erates to deny, for the first time, a dispatch to an individ-ual who would have obtained such a dispatch but for theUnion's new vigor in applying the terms of the contract.Thus, I do not fmd the Union's change in its past prac-tice to a new practice of holding the Employer to the50-percent limit in by-name requests, and consequentlyrefusing Chaves a dispatch, was per se a violation of Sec-tion 8(b)(2) by the Union."4. Was the Union's opposition to Chaves based onimproper reasons?-I have found, supra, that neither the contract by itsterms nor in its application by the Union, including theUnion's previous generous treatment of by-name requests15 Counsel for Respondent Union in arguing the case orally at the con-clusion of the hearing suggests that this question is not before me on thefacts of the case because the Employer never submitted a written requestfor a by-name dispatch of Chaves as required by the contract and as pre-viously done by the Employer I reject this argument. The submission ofa by-name request by the Employer on the facts of this case would havebeen a futility. The Union's agent Whitt clearly informed both the Charg-ing Party and Cassady, the Employer's agent, that Chaves could not bedispatched pursuant to a by-name request under the contract because theEmployer was beyond the 50-percent limit and there were numerous ap-plicants on the out-of-work list dispatch with dispatch priority over himThus, I view this case, contrary to the arguments of counsel for Re-spondent Union, as no different than one where an employer had submit-ted a written request for a by-name dispatch for an employee and theunion had refused to issue such a dispatch asserting that the employerwas in violation of the 50-percent limitation under the contract thatbreach the Union was, for the first time, declining to waive.16 The General Counsel also argues that by permittmg the Employerto make by-name requests after Whitt had refused Chaves' dispatch, Re-spondent Local 304 demonstrated that it did not, in fact, ever change itsprevious practice of allowing unlimited by-name requests by the Employ-er. Thus, the General Counsel argues the Chaves refusal was not the firstact.of a new policy but rather a one-time affair and "probably arbitraryin nature." Although it is true that a few by-name dispatch requests ofthe Employer were granted by the Union after Whitt had refused to dis-patch Chaves, I do not find this evidence sufficient to undermine myfinding that the Union had in fact changed its policy and practice. This isso because the actual dispatch procedure itself is managed by agentsother than Whitt so that it was possible for Whitt to be exhorting Re-spondent Employer to restrict its by-name requests at the same time thedispatchmg officials, ignorant of Whitt's actions, were granting them.Second, it is also possible that the Union, in contemplation of the instantlitigation, may have been taking a "safe" position that would minimizepotential exposure to liability until the instant litigation was concluded.Thus, it would avoid the danger of applicants similarly situated toChaves' filing new charges and new complaints issuing. Primarily, how-ever, my resolution in finding the Union's change in attitude was sincereand not limited to Chaves is grounded on the undisputed evidence thatLocal 304's agents asserted such Intention both before Chaves was hiredby Respondent Employer and, m Whitt's case, before he knew Chaves'identity. CELL-CRETE CORP.273'Erby the Employer and its subsequent limitation with con-sequential adverse consequences to Chaves, supports afinding of a violation of Section 8(b)(2) of the Act. TheGeneral Counsel argues futher on brief:In cases where the agreement permits or impliesdiscretion [to seek discharge], the Board still pre-sumes a violation, and requires the charged party toshow "by evidence of a compelling or overridingcharacter" that its discretion was exercised in goodfaith, not in an arbitrary manner, free of personaland political animus and consistent with the pur-poses of the agreement. [Glaziers Local 558 (PPGIndustries), 271 NLRB 583, 585 (1984).]The General Counsel cites a host of cases in which theBoard has held that a union's exercise of such contrac-tual discretion to cause an employee's discharge motivat-ed by arbitrary, irrelevant, or invidious considerationsviolates the Act, including Carpenters Local 1016 (Ber-tram Construction), 272 NLRB 539 (1974) (employeeconsidered "bad news," a "troublemaker"); CarpentersLocal 720 (Stone & Webster), 274 NLRB 1506, 1511(1975) (employee "aggravating" union representative);Glasgow, Inc., 233 NLRB 126 (1977) (animus due to em-ployee's role in jurisdictional work dispute).'The General Counsel's argument is that for somereason, and the General Counsel at no time was specificin identifying that reason," the Teamsters and throughthem Local 304 took dislike to Chaves as a result of per-haps interunion or other protected conduct while repre-sented by Teamsters Local 270. In the General Counsel'stheory the animus of Teamsters Local 270 agents wasconveyed to Whitt and others at Local 304. Under thistheory Local 304's agents, based on this hostility, dis-criminated against Chaves initially by denying him aninitial dispatch or transfer in April and later by demand-ing and obtaining his discharge in August 1986.The General Counsel's evidence in support of thetheory includes statements attributed to Teamstersagents, as set forth supra, which were made to the Em-ployer's representatives and Whitt's remarks to the Em-ployer's employees and agents in April and August.Crediting employee Franklin's testimony, I have foundthat, in fact, Whitt was actively hostile to Chaves duringhis August trip to the Employer's premises and, as notedsupra, referred to Chaves as a troublemaker and other-wise indicated a hostility to Chaves. I have also foundWhitt called Cassady immediately after the Teamsterscalled to complain of Chaves.The General Counsel's arguments regarding the basisfor this animus against Chaves is, however, not onlyvague and without specific origin, it is also inconsistentwith critical elements of the uncontradicted evidence.Thus, when Chaves first con lacted Durossette of theTeamsters, a time when on this record there is no sug-gestion that Durossette knew anything about his past,Durossette took severe umbrage with Chaves' attempts" Chaves was not asked and did not testify regarding any belief oreven supposition he might have why either the Teamsters agents orLocal 304's agents would be hostile to him as an individual or as amember of a class or group.to obtain employment with Cell-Crete by bypassing thehiring hall dispatch system. Thus, the first clear evidenceof hostility to Chaves, which is later similarly manifestedin perhaps more abusive form by other Teamsters andLaborers agents, occurred at a time when no possibleknowledge could have existed of any other activities oropinions Chaves held save his willingness to bypass thehiring hall process and obtain a job "off the street." Ifind substantial evidence to support and little basis todoubt a finding that the union agents' ongoing hostilityto both Chaves and Cell-Crete was based entirely on thatground. Thus, both Teamsters agents in their contactswith the Employer, while hostile to Chaves in a moregeneral sense, addressed primarily both his and the Em-ployer's impropriety in seeking to bypass the hiring hallsystem at a time when there were many individuals onthe out-of-work list seeking an opportunity to be dis-patched. Without suggesting that it is impossible forlabor organization officials to form adverse judgments ofindividuals based on their internal union political views,on jurisdictional disputes or on any of the numerousbases the Board has held violates a union's obligationsunder Section 8(b)(1)(A) and (2) of the Act and the citedcases, it is also true that some labor organization officialsdo form adverse judgments of individuals who attemptto bypass contractual hiring hall provisions. On the factsof this case, the General Counsel is suggesting that theanimus directed toward Chaves is based on somethingother than such a view. Yet the General Counsel: (1)made no specific reference to other Chaves' acts, opin-ions, or status that would have engendered improperhostility, (2) did not call the Teamsters agents to inquireabout the basis of their hostility to Chaves, and (3) failedto adduce evidence from Chaves regarding even specula-tion about the basis of the animosity that the GeneralCounsel advances as improper. Whitt to the contrarydenied any hostility to Chaves other than that resultingfrom his participation with the Employer in a scheme forbypassing the hiring hall system. Contrasted to the lackof evidence supporting the General Counsel's theory,there is uncontradicted evidence that the union officialsinvolved reacted hostilely to Chaves and the Employer'sattempts to bypass the hiring hall system before Chaveswas otherwise known to them. Further, those individualshave been exhorting Respondent Employer's agents toutilize the contractual hiring hall process well beforeChaves was employed by Respondent in any capacity.Based on all the above, I am unable to sustain the con-tention of the General Counsel that the actions of Re-spondent Union in this case were based on arbitrary; in-vidious, or unfair reasons. Rather I find, on this record,the General Counsel has failed to establish that there wasany other reason for hostility toward Chaves than thebelief Chaves was the undeserving beneficiary of theEmployer's improper manipulation of the hiring hall pro-cedures, a manipulation which, in Local 304's view, wasin violation of the contract and adverse to the hiring hallregistrants to whom the union agents felt an obligation.Accordingly, based on all the above and the record as awhole, I find the Union did not seek Chaves' terminationfrom the Employer for arbitrary or invidious reasons. 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Union's actions in seeking Chaves' discharge wastherefore not improper.5. Summary and conclusionsI have found above that the contract provides a soundbasis both by its terms and in its application for theUnion's denial of Chaves a dispatch and the subsequentseeking of his termination from Respondent Employer. Ihave also found that it was not improper for the Unionto have changed its practices regarding limitation of theEmployer's use of by-name dispatch requests. I have fur-ther found that there was no improper motive for theUnion in seeking Chaves' discharge. It follows, therefore,that the Union did not violate Section 8(b)(1)(A) or (2)of the Act by its conduct and I shall dismiss the com-plaint with respect to Local 304.An employer, such as Respondent Employer, when itacquiesces in a union's request for the discharge of anemployee for being in violation of hiring hall procedures,it is at risk if the union has violated the Act in makingsuch a request. If a union has a valid reason for makingits discharge request, it is not a violation of Section8(a)(1) and (3) of the Act for an employer to accede tosuch a request. I have found such to be the case here.Accordingly, I find that the Employer did not violateSection 8(a)(1) and (3) of the Act when it dischargedChaves in accordance with the Union's demand. Thisbeing so, the Employer has not violated the Act and Ishall dismiss the complaint with respect to it.On the foregoing findings of fact, and the entirerecord, I make the followingCONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Union did not violate Section 8(b)(1)(A)-and (2) of the Act when it requested the discharge ofFernando L. Chaves in August 1986.4.Respondent Employer did not violate Section8(a)(1) and (3) of the Act by discharging Fernando L.Chaves in August 1986.5.Respondents have not otherwise violated the Act.[Recommended Order for dismissal omitted from pub-lication.]